DETAILED ACTION
This Office action for U.S. Patent Application No. 16/469,355 is responsive to the Request for Continued Examination filed 11 March 2021, in reply to the Final Rejection of 11 December 2020 and the Advisory Action of 23 February 2021.
Claims 1, 3–12, 14, 29, 31, and 37–40 are pending.
In the Final Rejection of 11 December 2020, claim 41 was rejected under 35 U.S.C. § 101 as outside the four statutory categories of invention.  Claim 41 was rejected under 35 U.S.C. § 112(b) as indefinite.  Claims 1–14, 29–31, and 37–40 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by CN 105916060 (“Jia”).  Claim 41 was rejected under 35 U.S.C. § 102(a)(1) as anticipated by any non-transitory medium manufactured or sold in the United States at least one year before 13 December 2016 storing two video files.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejections of claim 41 are withdrawn as moot.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that CN 105323552 A (“Sun”) overcomes the alleged deficiencies of Jia.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–12, 14, 29, 31, and 37–40 are rejected under 35 U.S.C. § 103 as being unpatentable over CN CN 105916060 (“Jia”) in view of CN 105323552 B (“Sun”).  A machine translation from the European Patent Office is relied on and is added to the record.

Jia, directed to a panoramic video codec, teaches with respect to claim 1: A method for transmitting a panoramic video, comprising:
requesting a server for a first panoramic video file (ll. 110–111, user is watching panoramic video from server when process begins); and
upon detecting a change in a viewing angle of a user (id., step 101 of detecting the user’s current viewing angle range), requesting, according to a field of view (FOV) type of the first panoramic video file, the server for a second panoramic video file or an auxiliary FOV video file of the first panoramic video file (ll. 118–125, sending view range to the server and receiving the target video accordingly).
wherein the FOV of the first panoramic video file comprises at least one of the following:
the first panoramic video file has no predetermined FOV (ll. 185–198, complete panoramic video is omnidirectional, in distinction to target videos that each have predetermined viewing angle ranges);
the first panoramic video file has a predetermined auxiliary FOV (ll. 205–230, regions or areas corresponding to new viewing angle);
the first panoramic video file has a predetermined primary FOV (ll. 138–153, when viewer is looking straight ahead, the viewing range is from 30 to 150 degrees; 208–219, target video based on this default range); or
the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (see above);
wherein requesting, according to the FOV type of the first panoramic video file, the server for acquiring the second panoramic video file or the auxiliary FOV file of the first panoramic video files comprises:
requesting in a single stream, in a case where the first panoramic video file has the predetermined primary FOV (ll. 118–125, 245–246, receive new target video according to new viewing angle).
The claimed invention differs from Jia in that the claimed invention presents options for requesting multiple video streams including the auxiliary FOV.  Jia, in contrast, only presents one video at a time.  However, Sun, directed to displaying panoramic video teaches:
requesting in multiple streams, in a case where the first panoramic video file has the predetermined auxiliary FOV (Sun 6, “[T]he video corresponding to the current viewing angle and the peripheral angle are obtained.  The video will be played and the two videos will be played”); or
requesting in multiple streams, in a case where the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (id.).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Jia to transmit a video at a viewing angle adjacent to the current angle, as taught by Sun, in order to preserve viewing quality when the viewing angle is determined to change while still preserving limited bandwidth by not transmitting the entire panoramic video.  Sun 5–6.

Regarding claim 3, Jia teaches:
The method for transmitting a panoramic video of claim 2, wherein the requesting, according to the FOV type of the first panoramic video file, the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
if the first panoramic video file has the predetermined auxiliary FOV, and a variance of the viewing angle of the user is greater than a first threshold, requesting the server for the auxiliary video file of the first panoramic video file (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 4, Jia teaches:
The method for transmitting a panoramic video of claim 2, wherein the requesting, according to the FOV type of the first panoramic video file, the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
if the first panoramic video file has the predetermined primary FOV, and a variance of the viewing angle of the user is greater than a second threshold, requesting the server for the second panoramic video file (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 5, Jia teaches:
The method for transmitting a panoramic video of claim 2, wherein the requesting, according to the FOV type of the first panoramic video file, the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
if the first panoramic video file has the predetermined primary FOV and the auxiliary FOV, and a variance of the viewing angle of the user is less than a second threshold and greater than or equal to a third threshold, requesting the server for the auxiliary FOV video file of the first panoramic video file (ll. 154–158, determine that a user’s head is twisted and change target video displayed);
if the variance of the viewing angle of the user is greater than the second threshold, requesting the server for the second panoramic video file (ll. 159–164, further change of target video if viewing angle range changes).

Regarding claim 6, Jia teaches:
The method for transmitting a panoramic video of claim 1, further comprising:
requesting the server for a media presentation description, wherein the media presentation description comprises a correspondence between the viewing angle of the user and a video file, (ll. 126–127, “after receiving the viewing angle range, the server determines the corresponding target video according to the viewing angle range”)
wherein the video file comprises a panoramic video file and an auxiliary FOV video file (l. 127, “the target video is part of the panoramic video”).

Regarding claim 7, Jia teaches:
The method for transmitting a panoramic video of claim 6, wherein the media presentation description further comprises a correspondence between the panoramic video file and the auxiliary FOV video file (Jia ll. 129–131, “the embodiment of the present invention enables the client to obtain and display part of the panoramic video corresponding to the corresponding viewing angle range from the server according to the user’s current viewing angle range”).

Regarding claim 8, Jia teaches:
The method for transmitting a panoramic video of claim 6, wherein requesting the server for the auxiliary FOV video file of the first panoramic video file comprises:
when a variance of the viewing angle of the user is greater than a first threshold, determining that a current viewing angle of the user is a first viewing angle (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold); and
according to the correspondence between the viewing angle of the user and the video file, requesting the server for the auxiliary FOV video file of the first panoramic video file corresponding to the first viewing angle (245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 9, Jia teaches:
The method for transmitting a panoramic video of claim 6, wherein the requesting the server for the second panoramic video file comprises:
when a variance of the viewing angle of the user is greater than or equal to a second threshold, determining that a current viewing angle of the user is a second viewing angle (ll. 154–158, determine that user’s head is twisted); and
according to the correspondence between the viewing angle of the user and the video file, requesting the server for the second panoramic video file corresponding to the second viewing angle (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 10, Jia teaches:
The method for transmitting a panoramic video of claim 6, wherein the requesting the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
when a variance of the viewing angle of the user is less than a second threshold and greater than or equal to a third threshold, determining that a current viewing angle of the user is a third viewing angle (ll. 154–158, determine that a user’s head is twisted and change target video displayed);
according to the correspondence between the viewing angle of the user and the video file, requesting the server for the auxiliary FOV video file of the first panoramic video file corresponding to the third viewing angle (id., change target video according to current specific viewing angle range); and
when the variance of the viewing angle of the user is greater than the second threshold, requesting the server for the second panoramic video file (id., continue to change target video as viewing angle range further changes).

Regarding claim 11, Jia teaches the method for transmitting a panoramic video of claim 1, further comprising:
when requesting the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file, carrying in the request a playback starting time point of the second panoramic video file or the auxiliary FOV video file of the first panoramic video file (ll. 228–230, splicing the video to the new viewing angle range when the viewing angle is changed).

Regarding claim 12, Jia in combination with Sun teaches:
A method for transmitting a panoramic video, comprising:
sending a media presentation description of a panoramic video file to a terminal (ll. 175–177, target video within a panoramic video corresponding to a viewing angle range); and
sending a FOV video file . . . (ll. 179–183, sending the target video based on viewing angle range,
wherein the media presentation description comprises a field of view (FOV) type of the panoramic video file (id.);
in a case where the terminal requests for a second panoramic video file according to a FOV type of the first panoramic video file, sending the second panoramic video file or that auxiliary FOV video file of the first panoramic video file to the terminal (ll. 179–183, sending the target video based on viewing angle range);
wherein the FOV type of the panoramic video file comprises at least one of the following:
the panoramic video file has no predetermined FOV (ll. 185–198, complete panoramic video is omnidirectional, in distinction to target videos that each have predetermined viewing angle ranges);
the panoramic video file has a predetermined auxiliary FOV (ll. 205–230, regions or areas corresponding to new viewing angle);
the panoramic video file has a predetermined primary FOV (ll. 138–153, when viewer is looking straight ahead, the viewing range is from 30 to 150 degrees; 208–219, target video based on this default range); or
the panoramic video file has the predetermined primary FOV and the auxiliary FOV (see above);
wherein sending the FOV video file . . . comprises:
sending in a single stream, in a case where the first panoramic video file has the predetermined primary FOV (ll. 118–125, 245–246, receive new target video according to new viewing angle).
The claimed invention differs from Jia in that the claimed invention presents options for sending multiple video streams including the auxiliary FOV.  Jia, in contrast, only presents one video at a time.  However, Sun, directed to displaying panoramic video teaches:
sending in multiple streams, in a case where the first panoramic video file has the predetermined auxiliary FOV (Sun 6, “[T]he video corresponding to the current viewing angle and the peripheral angle are obtained.  The video will be played and the two videos will be played”); or
sending in multiple streams, in a case where the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (id.).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Jia to transmit a video at a viewing angle adjacent to the current angle, as taught by Sun, in order to preserve viewing quality when the viewing angle is determined to change while still preserving limited bandwidth by not transmitting the entire panoramic video.  Sun 5–6.

Regarding claim 14, Jia teaches the method for transmitting a panoramic video file of claim 12,
wherein the media presentation description further comprises a correspondence between the panoramic video file and the auxiliary FOV video file  (ll. 126–127, “after receiving the viewing angle range, the server determines the corresponding target video according to the viewing angle range”).

Regarding claim 29, Jia in view of Sun teaches:
A terminal (Figs. 3–4, client device), comprising a processor and a memory storing instructions executable by the processor (ll. 308–310, implementation in processor), wherein when the instructions are executed by the processor, the processor is configured to:
request a server for a first panoramic video file (ll. 110–111, user is watching panoramic video from server when process begins); and
upon detecting a change in a viewing angle of a user (id., step 101 of detecting the user’s current viewing angle range), according to a field of view (FOV) type of the first panoramic file, request the server for a second panoramic video file or auxiliary FOV video file of the first panoramic video file (ll. 118–125, sending view range to the server and receiving the target video accordingly);
wherein the FOV type of the first panoramic video file comprises at least one of the following:
the first panoramic video file has no predetermined FOV (ll. 185–198, complete panoramic video is omnidirectional, in distinction to target videos that each have predetermined viewing angle ranges);
the first panoramic video file has a predetermined auxiliary FOV (ll. 205–230, regions or areas corresponding to new viewing angle);
the first panoramic video file has a predetermined primary FOV (ll. 138–153, when viewer is looking straight ahead, the viewing range is from 30 to 150 degrees; 208–219, target video based on this default range); or
the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (see above);
wherein the request, according to the FOV type of the first panoramic video file, to the server for acquiring the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
request in a single stream, in a case where the first panoramic video file has the predetermined primary FOV (ll. 118–125, 245–246, receive new target video according to new viewing angle).
The claimed invention differs from Jia in that the claimed invention presents options for requesting multiple video streams including the auxiliary FOV.  Jia, in contrast, only presents one video at a time.  However, Sun, directed to displaying panoramic video teaches:
request in multiple streams, in a case where the first panoramic video file has the predetermined auxiliary FOV (Sun 6, “[T]he video corresponding to the current viewing angle and the peripheral angle are obtained.  The video will be played and the two videos will be played”); or
request in multiple streams, in a case where the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (id.).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Jia to transmit a video at a viewing angle adjacent to the current angle, as taught by Sun, in order to preserve viewing quality when the viewing angle is determined to change while still preserving limited bandwidth by not transmitting the entire panoramic video.  Sun 5–6.

Regarding claim 31, Jia teaches a server (Figs. 5–6, server device), comprising a processor and a memory storing instructions executable by the processor (ll. 308–310, implementation in processor), wherein when the instructions are executed by the processor, the processor is configured to perform the method for transmitting a panoramic video according to claim 12 (see claim 12 rejection supra).

Regarding claim 37, Jia teaches the terminal according to claim 29,
wherein the processor is further configured to: request the server for a media presentation description,
wherein the media presentation description comprises a correspondence between the viewing angle of the user and a video file (ll. 126–127, “after receiving the viewing angle range, the server determines the corresponding target video according to the viewing angle range”),
wherein the video file comprises a panoramic video file and an auxiliary FOV video file (l. 127, “the target video is part of the panoramic video”).

Regarding claim 38, Jia teaches the terminal according to claim 37,
wherein requesting the server for the auxiliary FOV video file of the first panoramic video file comprises:
when a variance of the viewing angle of the user is greater than a first threshold, the processor is configured to determine that a current viewing angle of the user is a first viewing angle (ll. 154–158, determine that user’s head is twisted); and
according to the correspondence between the viewing angle of the user and the video file, the processor is configured to request the server for the auxiliary FOV video file of the first panoramic video file corresponding to the first viewing angle (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 39, Jia teaches: the terminal according to claim 37, wherein requesting the server for the second panoramic video file comprises:
when a variance of the viewing angle of the user is greater than or equal to a second threshold, the processor is configured to determine that a current viewing angle of the user is a second viewing angle (ll. 154–158, determine that user’s head is twisted); and
according to the correspondence between the viewing angle of the user and the video file, the processor is configured to request the server for the second panoramic video file corresponding to the second viewing angle (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 40, Jia teaches:
The terminal according to claim 37, wherein requesting the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
when a variance of the viewing angle of the user is less than a second threshold and greater than or equal to a third threshold, the processor is configured to determine that a current viewing angle of the user is a third viewing angle (ll. 154–158, determine that a user’s head is twisted and change target video displayed);
according to the correspondence between the viewing angle of the user and the video file, the server for the auxiliary FOV video file of the first panoramic video file corresponding to the third viewing angle (id., change target video according to current specific viewing angle range); and
when the variance of the viewing angle of the user is greater than the second threshold, the processor is configured to request the server for the second panoramic video file (id., continue to change target video as viewing angle range further changes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487